EX-10 4 ex102.htm Exhibit 10.2 WCAS-LabOne - Amendment #2

Exhibit 10.2

Welsh, Carson, Anderson & Stowe IX, L.P.


320 Park Avenue, Suite 2500
New York, NY 10022-6815



June 11, 2002

LabOne, Inc.
10101 Renner Blvd.
Lenexa, KS 66219

Attention: Joseph C. Benage, Esq.
Facsimile: (913) 859-6832

And

Attention: John McCarty
Facsimile: (913) 859-6804

Re: Amendment No.2 to the Securities Purchase Agreement, dated as of August 31,
2001 (the "Agreement"), among LabOne, Inc. (the "Company"), Welsh, Carson,
Anderson & Stowe IX, L.P. (the "Purchaser Representative") and the other
purchasers named on Schedule I thereto

Gentlemen:

In accordance with the provisions of Section 9.06 of the Agreement, the Company
and the Purchaser Representative on behalf of the Purchasers (as defined in the
Agreement) hereby agree to amend:

(1) Section 6.09(a)(i)(C) of the Agreement by deleting such subsection in its
entirety and replacing it with the following:

"(C) Any and all Indebtedness of the Company and/or its Subsidiaries ("Senior
Credit Agreement Indebtedness") under or in connection with the Credit
Agreement, dated as of June 11, 2002 (the "June 2002 Credit Agreement"), among
the Company, the lenders party thereto, and JPMorgan Chase Bank, as Issuing
Bank, Administrative Agent and Collateral Agent (as such terms are defined in
the June 2002 Credit Agreement) and/or under or in connection with the other
Loan Documents (as such term is defined in the June 2002 Credit Agreement) (such
Loan Documents, together with the June 2002 Credit Agreement, the "Senior Credit
Agreement"), as the Senior Credit Agreement may be amended, modified,
supplemented, amended, restated, extended, renewed, refinanced and/or replaced
from time to time (in an aggregate principal amount not exceeding the Senior
Credit Agreement Maximum (as defined below)), in an aggregate principal amount
not exceeding the lesser of (x) the aggregate principal amount from time to time
of the Revolving Commitment (as defined in the June 2002 Credit Agreement) of
all lenders under the Senior Credit Agreement and (y) $100,000,000 (the "Senior
Credit Agreement Maximum");";

(2) Section 6.04(b) of the Agreement by adding the words "either of which is"
immediately following the words "any debt or equity security" at the beginning
of the third line of such section; and

(3) Section 6.05(a) and Section 6.05(f) of the Agreement by deleting the first
parenthetical appearing in such section and replacing it with the following:
"(other than Senior Credit Agreement Indebtedness or other debt which by its
terms is not subordinate to any other debt or obligations of the Company)".

In addition, the Purchaser Representative hereby acknowledges and agrees that
the execution, delivery and performance of the Senior Credit Agreement by the
Loan Parties (as defined in the June 2002 Credit Agreement) does not constitute
the sale, lease, transfer or other divestiture of material assets outside the
ordinary course of business by any of the Loan Parties under Section 6.08(iii)
of the Agreement.

Except as provided herein, no other amendments or modifications are being made
to the Agreement. This amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. Any or all of such counterparts may be
executed and delivered by facsimile.

WELSH, CARSON, ANDERSON & STOWE IX, L.P.,
as Purchaser Representative

By: WCAS IX Associates LLC,
Its General Partner

By: /s/ D. Scott Mackesy
Name: D. Scott Mackesy
Title: Managing Member

 

Accepted and agreed to as of
the day and year first above written:

LABONE, INC.

By: /s/ Joseph C. Benage
Name: Joseph C. Benage
Title: Executive Vice President and General Council

cc:
Stinson Morrison Hecker LLP
2600 Grand Avenue
Kansas City, MO 64108-4606
Attention: Whitney F. Miller, Esq.
Facsimile: (816) 474-4208

 